Citation Nr: 1124888	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-30 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from June 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which, in pertinent part, denied the above claims.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the Veteran's tinnitus is related to his period of active service.

2.  VA audiological examination conducted in March 2007 revealed a Level I hearing impairment in each ear; and in February 2009 revealed a Level II hearing impairment in the right ear and a Level III hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in August 2009 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  The Veteran was also provided with the requisite notice with respect to the Dingess requirements.
 
Concerning the claim for an increased disability rating for bilateral hearing loss, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that his currently diagnosed tinnitus is related to his period of active service, and in particular, to in-service noise exposure as a result of his duties as a security police officer around jet engines on flight line for almost four years.

Service personnel records dated in June 1974 and November 1974 show that the Veteran's duties as a security force sentry included patrolling the close security area of priority A aircraft to detect all  persons who approach, and to report any evidence of damage sustained.

Service treatment records associated with the claims file revealed no evidence of treatment for tinnitus during the Veteran's period of active service.  A Hearing Conservation Data form, however, dated in November 1974, shows that the Veteran was said not to have worn ear plugs in conjunction with his duty.

A private medical record from J. S. M., M.D., dated in September 2006, shows that the Veteran reported difficulty hearing with background noise.  He indicated that his symptoms had been present for years and had progressed slowly.  It was noted that he did not have tinnitus, vertigo, or aural fullness.  A history of extensive noise exposure working in security duty in a maintenance area for jets was also indicated.  While the hearing loss was said to have been present since service, it was indicated that there was no ringing in the ears.

A VA audio examination report dated in March 2007 shows that the Veteran reported hearing loss with difficulty with restaurant conversation, watching television, tour bus speakers, and conversations in any type of noise.  He provided a history of noise exposure while patrolling aircrafts while engines were being repaired with associated engine noise.  Non-military occupational and recreational activity was said to be unremarkable for noise exposure.  It was indicated that there was no history of tinnitus.  The diagnosis, in pertinent part, was no tinnitus reported at this time.

Correspondence from the Veteran dated in January 2009 shows that he reported fairly loud ringing noises in his ears, occurring for the preceding six months, usually one ear at a time.

A lay statement from the Veteran's spouse of almost 30 years, dated in February 2009, shows that Veteran was said to have a 10 to 15 year history of difficulty listening, particularly in the presence of background noise.  It was also indicated that the Veteran was said to have complained of ringing in the ears for several years, making it difficult for him to concentrate.

In a Statement In Support Of Claim (VA Form 21-4138) dated in February 2009, the Veteran indicated that the Veteran described being exposed to daily acoustic trauma as an Air Force Sergeant during his duty as a security policeman around the testing of B-52 and KC-135 jet engines.  He added that he was within 50 feet or less of these engines for almost four years, an average of 8,000 exposure hours.  He also described that the ringing in his ears began about 20 years earlier.  He indicated that at first it was faint, but that it had progressed into an intermittent pattern.  He noted that the ringing would make it difficult to concentrate and would interfere with his hearing acuity.

A VA audio examination report dated in February 2009 shows that the Veteran reported difficulty hearing the television, conversations (particularly in noise), and in church and at conferences.  He was said to have ringing tinnitus that was moderate in severity, first noticeable around 2007, that would occur randomly.  The diagnosis was intermittent recurrent/intermittent bilateral tinnitus.  The examiner opined that the Veteran's tinnitus was not related to in-service acoustic trauma.  The examiner explained that the service treatment records had revealed pre-existing hearing loss in the left ear, and no threshold shift in hearing loss noted in the right ear and no aggravation or preexisting hearing loss or threshold shift noted in the left ear on his separation examination.  He reasoned that a threshold shift would have been expected in-service if the tinnitus were due to his military noise exposure.  The examiner added that tinnitus had not been reported during the Veteran's March 2007 VA audio examination, and the Veteran reported that his tinnitus became noticeable around 2007.  The examiner also referred to a January 2009 letter from the Veteran noting ringing in one ear at a time for the preceding six months.  Therefore, there was evidence of the onset of tinnitus decades after separation.  The examiner also explained that research studies had shown that hazardous noise exposure would have an immediate effect on hearing, but not a delayed onset or progressive or cumulative effect.  Moreover, the Veteran's intermittent and brief tinnitus that would occur randomly in one ear or the other was not entirely consistent with tinnitus typically associated with noise exposure.  The examiner concluded that the Veteran's tinnitus was not caused by or a result of his in-service acoustic trauma.  He indicated that research had shown that hazardous noise exposure had an immediate effect on hearing, and that it did not have a delayed onset, nor was it progressive or cumulative.  It was possible that aging, pre-existing hearing loss, and caffeine had contributed to his tinnitus.  The examiner indicated that the etiology of the tinnitus or its relationship to his hearing loss could not be determined without resort to mere speculation.

In his June 2009 notice of disagreement, the Veteran explained that he had denied having tinnitus in March 2007 because he did not know that the word tinnitus meant when he had been asked.  While he reiterated that his ringing began in 2007, he explained that his hearing injury began in 1971 when exposed to hazardous noise.  The Veteran referenced research he had conducted which had shown that exposure to loud noises would have a cumulative effect on tinnitus over time.

A lay statement from the Veteran's son, received by the RO in June 2010, shows that the Veteran's hearing was said to have steadily declined over time.  However, there was no reference made to tinnitus.

A lay statement from the Veteran's spouse, dated in June 2010, shows that the Veteran's inservice history of noise exposure was described as set forth above.  The Veteran's hearing loss was said to have progressed through the years of their marriage, and the ringing in his ears was said to have become more prevalent in his day to day activities.  The Veteran's spouse added that as his hearing ability had decreased over the years, the ringing in the ears had become his "constant companion."

In June 2010, the Veteran submitted a treatise from The National Academies Press which indicated that the onset of tinnitus was described by some as gradual and by others as sudden.  It was indicated that individuals would differ in their susceptibility and reaction to tinnitus.  It was also indicated that the time required for the onset of tinnitus varied across individuals and potentially could be a long term process.

In his June 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran reiterated his contentions that his current tinnitus was manifested as a result of noise exposure in service.  He further asserted that the ringing in his ears had been present for more than 20 years, but that it had not been as loud.  He noted that he thought the ringing had been a normal manifestation, and that it was not until the recent increase in severity that he discovered that it was a medical problem.

Having carefully considered the competent medical evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is in relative equipoise, and thus supports a finding of service connection for tinnitus.  According to Charles v. Principi, 16 Vet. App. 370, 374 (2002), the Veteran is competent to provide lay evidence of his experiencing a history of ringing in the ears.   Furthermore, 38 U.S.C.A. § 1154(a) provides that considerations shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

In this regard, the Board notes that the Veteran served in the Air Force as a security police officer for many years.  Ostensibly, he was exposed to significant amounts of jet engine noise as a result of these duties.  Moreover, the Veteran's statements are consistent with the circumstances of his service, and this evidence supports a finding that the Veteran experienced significant noise exposure in service.  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board further finds that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is credible and ultimately competent, regardless of the lack of contemporaneous medical evidence.  As such, the Board finds that the contentions of the Veteran and his spouse that he had experienced tinnitus for more than 20 years to be competent and credible and, therefore, affords them great probative weight.

The Board notes that while the February 2009 VA audiological examination report did not link the Veteran's tinnitus to service, the record contains credible evidence of noise exposure in service.  Moreover, the examiner concluded that the etiology of the tinnitus or its relationship to his hearing loss could not be determined without resort to mere speculation.  Where there exists a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to "mere speculation," the United States Court of Appeals for Veterans Claims (Court) has determined that a VA examiner could not use that phrase "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled." Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, the Board finds this opinion to be ambiguous because it is not clear that the opinion was based on all procurable and assembled data, particularly in light of the subsequent treatise evidence of record which suggests that the onset of tinnitus potentially could be a long term process.  See 38 C.F.R. § 3.102 (2010); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009); Stefl v. Nicholson, 21. Vet. App. 120, 124 (2007).  In this regard, the Board recognizes that treatise evidence does not specifically state an opinion as to the relationship between a Veteran's disability and service and, on its own, is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).  However, this evidence does suggest the possibility that the conclusion of the February 2009 VA examiner was rendered after all procurable and assembled data had not been fully considered.  As such, the Board finds this opinion to be of limited probative value.  Thus, the Board will rely on the remaining medical evidence of record and the Veteran's statements in order to resolve this matter.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran's lay testimony describing the onset and chronicity of the ringing in his ears after the exposure to acoustic trauma during service to be credible and supported by the later diagnosis.  Id.

Since he filed his claim, his recitation of the symptoms produced by his tinnitus, and how long the condition has bothered him, has remained consistent.  The discrepancy as to the onset of the tinnitus has been sufficiently explained by the Veteran.  The Board finds that this evidence is credible, probative, and adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); see also Davidson, 581 F.3d at 1316.

In light of the Veteran's circumstances of service, his credible account of having had tinnitus since being exposed to acoustic trauma, the credible account of his spouse as to the onset and continuity of symptoms, and the current diagnosis of tinnitus, and resolving doubt in the Veteran's favor, the Board finds that tinnitus had its onset as a result of his period of active service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In view of the foregoing, the Board finds that the evidence is, at the very least, in equipoise. Accordingly, the benefit of the doubt in resolving the issue on appeal shall be given to the Veteran, and therefore, service connection for tinnitus is warranted.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

In rating service-connected hearing loss, disability ratings are derived from the mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran contends that his service-connected bilateral hearing loss is more severe than reflected by the currently assigned disability rating.  In September 2008, the Veteran's claim for an increased disability rating was received by the RO.

As noted above, the March 2007 VA audio examination report shows that the Veteran reported hearing loss with difficulty with restaurant conversation, watching television, tour bus speakers, and conversations in any type of noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
45
60
32.5
LEFT
15
25
40
50
32.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The diagnosis was normal to severe sensorineural hearing loss in the right ear and normal to profound sensorineural hearing loss in the left ear.  The examiner added that the Veteran had significant high frequency hearing loss bilaterally.  Word discrimination in quiet at a comfortable listening level was excellent in both ears, though, the Veteran reported significant difficulty in noisy conversational settings.

These results equate to an assignment of Level I for the Veteran's right ear and Level I for his left ear, which merit a noncompensable disability rating using Table VII.  Table VIA is not available to the Veteran for either ear because his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and each of the four specified frequencies is not 55 decibels or more.

In his January 2009 correspondence, the Veteran reported having to wear two hearing aids because of increased hearing loss.  He described that at work and at home it was difficult to hear conversations with more than one person at a time in the room.

The February 2009 lay statement from the Veteran's spouse shows that Veteran was said to have increased difficulty hearing in a situation where there is background noise.  She described having to repeat herself to the Veteran during conversations due to his difficulty hearing.

The February 2009 VA audio examination report shows that the Veteran reported difficulty hearing the television, conversations (particularly in noise), and in church and at conferences.  He was said to essentially have difficulty hearing any sound.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
45
50
30
LEFT
15
25
35
45
30

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 82 percent in the left ear.  The diagnosis was normal to moderate sensorineural hearing loss each ear.  

These results equate to an assignment of Level II for the Veteran's right ear and Level III for his left ear, which merits a noncompensable disability rating using Table VII.  Table VIA is not available to the Veteran for either ear because his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and each of the four specified frequencies is not 55 decibels or more.

The June 2010 lay statement from the Veteran's son shows that the Veteran's hearing was said to have steadily declined over time.  He described that the Veteran could not hear the telephone ring despite being next to it, and having difficulty hearing high pitched sounds.  It was also indicated that the Veteran had trouble understanding conversation.

The June 2010 lay statement from the Veteran's spouse shows that the Veteran's hearing was said to have become progressively worse.  She indicated that she would have to repeat herself often before the Veteran would hear what she had been saying.  The Veteran was said to often answer a question that had not been asked because he could not properly hear all the words correctly.

In his June 2010 VA Form 9, the Veteran asserted that the results of the VA audio examinations do not accurately reflect the severity of his hearing loss because they were conducted in a sound proof room, and that this does not represent his hearing loss when coupled with the background noise experienced in his daily activities.

Based on this record, the Board finds that the evidence does not demonstrate an entitlement to a higher (compensable) disability rating for the Veteran's bilateral sensorineural hearing loss.

As indicated above, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  The Board recognizes the Veteran's contentions that his bilateral sensorineural hearing loss is of greater severity than reflected by the assigned disability rating. However, notwithstanding the Veteran's descriptions, the audiometric testing results are dispositive evidence for a claim for a higher disability rating for hearing loss.

The Board has also considered the Veteran's assertions that the VA audio examinations testing his hearing in a soundproof booth was not representative of his level of disability.  However, the use of the controlled Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test was established by regulation and published in the Federal Register on November 18, 1987.  See 52 Fed. Reg. 44,117.  Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that audiometric testing in a sound controlled room is an adequate testing ground for rating purposes.  The Board further notes that the VA examination reports included information concerning how the Veteran's hearing loss affects his daily functioning.  See Martinak, 21 Vet. App. 455-56.  Thus, although the Veteran generally argued the testing may have misrepresented his hearing loss, such argument does not indicate that the examiner failed to properly discharge his duties.  See United States v. Armstrong, 517 U.S. 456, 464, 116 S. Ct. 1480, 134 L.Ed.2d 687 (1996) (" '[I]n the absence of clear evidence to the contrary, courts presume that [Government agents] have properly discharged their official duties.' ").  There is no indication that the results of either examination are invalid, and the examinations are adequate for rating purposes.

Additionally, the Board has considered the statements of the Veteran,  his spouse, and his son as to the extent of his current symptoms.   They are all certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  Thus, the preponderance of the evidence is the assignment of a higher disability rating for the Veteran's bilateral hearing loss.  Gilbert, 1 Vet. App. at 55.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's bilateral hearing loss does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's bilateral hearing loss is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

Service connection for tinnitus is granted.

A compensable disability rating for service-connected bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


